Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION 
This action is responsive to the communication received November 12th, 2021. Claims 1-2, 9-10, and 17-18 have been amended.  Claims 1-20 have been entered and are presented for examination. 
Response to Arguments
Applicant’s arguments, filed November 12th, 2021, have been fully considered, but deemed moot in view of the new grounds of rejection which has been necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2020/0068449) in view of Bachmann et al. (US 2012/0164979) in view of Joshi et al. (US 2017/0142636) in view of Salot et al. (US 2017/0099612) in view of Yang et al. (US 2019/0174405).
Regarding claims 1, 9, 17, Jin et al. discloses obtaining network traffic from user equipment via the first network; providing the network traffic obtained via the first network to a data network with an Internet Protocol (IP) address allocated to the network traffic obtained from the user equipment (paragraph 0123[Seamless handover where an IP address of the UE is unchanged; PDU session prior to handoff]); in response to a handover of the user equipment from the first network to the second network, obtaining the network traffic from the user equipment via the second network (paragraph 0123 [Seamlessly handing over the PDU session established by the UE in 5G to 4G is essentially to establish, in 4G a PDN connection corresponding to the original PDU]); and providing the network traffic obtained via the second network to the data network with the IP address (paragraphs 0022-0023 [Seamless handover where an IP address of the UE is unchanged]).
Jin et al. does not explicitly disclose at a user plane function in a visited public land mobile network that includes a first network and a second network. 
(see Title and Figures 3-4 [wherein the network traffic is obtained from the UE in the VPLMN via an S-GW]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize multiple VPLMNs (e.g., 4G and 5G networks discussed in the Jin et al.) could be coupled to an HLMN wherein the motivation for the feature is to enable home-routed roaming. 
The references as combined above do not explicitly disclose obtaining the network traffic from the user equipment via a serving gateway in the second network of the visited network.
Joshi discloses the radio processor may be associated with one or more radio access technologies (RATs) and may support communications over the respective RATs wherein the STA 115 moves between subnets during roaming (paragraph 0048).  Each subnet may include one or more gateways that route packets within the subnet and between the subnet and other subnets of the WLAN (paragraph 0037).
Joshi et al. is describing a larger visited network that has multiple subnets that each include a separate gateway to route packets. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize, the method of Joshi et al. can be applied to a cellular network. The motivation for this is to enable each subnet to route its own packets to the HLMN. 
The references as combined above do not explicitly disclose an intermediate user plane function selected by the home pubic land mobile network.
However, Salot et al. discloses support for home-routed roaming architecture: In the home-routed roaming architecture, the MM control function may be part of visiting PLMN while the SM control function may be within the home PLMN. For home-routed roaming scenarios, some subset of the SM functionality, e.g. selection and programming of the user plane function in the visiting PLMN for (paragraph 0044 [which suggest the HPLMN can perform the selection of the UPF in the visiting network]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the HPLMN can select the UPF such that the UE can transmit and receive using home-routed roaming.
The references as combined above do not explicitly disclose an intermediate user plane function located in and selected by a HPLMN.
However, Yang et al. discloses The V-SMF entity and the H-SMF entity respectively select a V-UPF entity and an H-UPF entity (paragraph 0132).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize an H-UPF could be selected by the H-SMF wherein the motivation for such a feature is to be in line with conventional techniques in the art. 
Regarding claims 2, 10, 18, The references as combined above disclose all the recited subject matter in claims 1, 9, 17, but do not explicitly disclose wherein the serving gateway obtains, from a home public land mobile network, an indication to provide the network traffic to the user plane function.
	However, since Bachmann et al. discloses the HPLMN controls the handover wherein each of Bachmann et al. and Jin et al. describe the S-GW as responsible for routing and data forwarding (paragraph 0009 and 0107, respectively), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the HLMPN would send the VPLMN’s S-GW an indication that data will be will be coming through.
	Regarding claims 3, 11, the references as combined above make obvious all the recited subject matter in claims 2, 10, but do not explicitly disclose at the user plane function: providing an identification of the user plane function to the home public land mobile network.
(paragraph 0108).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize sending an indication of which user plane is handling the PDN connection to the HLMN since the HLMN is forwarding the data to the respective network.
	Regarding claims 4, 12, the references as combined make obvious the recited subject matter in claims 2, 10, but do not explicitly disclose wherein an identification of the user plane function is provided to the home public land mobile network from a session management function in the visited public land mobile network.
	However, Jin et al. discloses multiple user planes wherein each user plane is associated with 4G or 5G networks wherein each is used for a PDN connection/session (paragraph 0108).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize sending an indication from the SMF+PGW-C of which user plane is handling the PDN connection to the HLMN since the HLMN is forwarding the data to the respective network and the SMF+PGW-C is in communication with UPF+PGW-U.
	Regarding claim 5, 13, the references as combined above make obvious all the recited subject matter in claims 2, 10, but do not explicitly disclose wherein an identification of the user plane function is provided to the home public land mobile network from an access and mobility management function in the visited public land mobile network.
	However, the feature is obvious in light of Salot et al. which discloses support for home-routed roaming architecture: In the home-routed roaming architecture, the MM control function may be part of visiting PLMN while the SM control function may be within the home PLMN. For home-routed roaming scenarios, some subset of the SM functionality, e.g. selection and programming of the user plane function in the visiting PLMN for inter-operator charging, may be supported in the visiting PLMN (paragraph 0044) and Jiin et al. which shows an AMF and discloses is configured to perform authentication and authorization for a user and manage mobility of the user (paragraph 0112).  The motivation for this is to manage the mobility of the device in the visited network.
	Regarding claims 6 , 14, 19, the reference as combined above make obvious the recited subject matter in claims 1, 9, 17, but do not explicitly disclose wherein the serving gateway obtains, from the home public land mobile network, an indication to provide the network traffic to the intermediate user plane function.
	However, the feature is obvious in light of Bachmann et al. and Salot et al. since both disclose home routed roaming, the selected SGW would have to be notified of the operation. The motivation for this is to enable seamless handover.
	Regarding claim 7, 15, 20, Jin et al. further discloses at the user plane function (paragraph 0265 [The SMF+PGW-C sends a first delete session request (Delete Session Request) to a UPF+PGW-U, where the first delete session request includes the identifier of the first PDU session; 0227 discloses handover from 4G to 5G or vice versa]): in response to a handover of the user equipment from the second network to the first network (paragraph 0227 [handover from 4G to 5G or vice versa]), obtaining, from a session management function in the visited public land mobile network, an indication to establish a session with another user plane function in the visited public land mobile network (paragraph 0265 [The SMF+PGW-C sends a first delete session request (Delete Session Request) to a UPF+PGW-U; Applicant’s claim language is intended use (see MPEP 2111.04); Furthermore, paragraphs 0108-0109 show SMF+PGW-C functions as the control plane for 4G and 5G and is responsible for establishing a session at the UPF+PGW-U]) wherein the other user plane function obtains the network traffic via the second network (paragraph 0227 discloses handover from 4G to 5G or vice versa; each corresponding 4G or 5G element will be used for the session) and provides the network traffic to the data network with the IP address (paragraph 0256 [the IP address of the first PDU session is used to the create the second session; see also paragraphs 0122-0123 Therefore, during seamless handover, an IP address of the session of the UE does not change]); establishing the session with the other user plane function (paragraph 0227 discloses handover from 4G to 5G or vice versa; each corresponding 4G or 5G element will be used for the session); obtaining the network traffic from the user equipment via the first network (inherent since the UE is handed over); and providing the network traffic obtained via the first network to the data network with the IP address (paragraph 0123 [during seamless handover, an IP address of the session of the UE does not change, and a same network element SMF+PGW-C is used before and after the handover. Seamlessly handing over the PDU session established by the UE in 5G to 4G is essentially to establish, in 4G a PDN connection corresponding to the original PDU, and then delete the original PDU session in 5G to achieve the purpose of seamless handover]).
	Regarding claims 8, 16, Jin et al. discloses wherein the first network is a fifth generation network and the second network is a fourth generation network (see Figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465